 

FILED

UCT 2 3 2018

AO 245B (CASDRev. 08/13) .ludgment in a Criminal Case

UNITED STATES DISTRICT COURT
cLERK. u.S. custch count

SOUTHERN DISTRICT OF CALIFORNIA SouTHERN D, TR,((:T OF CAL|FORN|A
BY oEPu
UNITED sTATEs OF AMERlCA JUDGMENT IN A CRIMirme-msi;&`"

V (For OH`enses Committed On or Aher Novelnber l, 1987)
TROY AMUNDSON (l)

 

 

Case Number: 18CR0468-JLS

Roseline D. Feral & Gary Rowland Myers
Defendant’s Attomey

 

REGisTRATloN No. 67630298
[:| _
pleaded guilty to count(s) l Of the Infol'mation

 

l:l was found guilty on count(s)

 

after a plea of not guiltv. l
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count

'I`itle & Section Nature of Offense Numbe s
18 USC 3?1 Conspiracy to Commit Bribery l

The defendant is sentenced as provided in pages 2 through 6 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[:| The defendant has been found not guilty on count(s)
|:] Count(s) is dismissed on the motion of the United States.
g Assessment : $lO0.00 imposed
m No fine \:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

October 19. 2018

Date of lmposition of Sentence

ON. JANIS L. SAMMART[NO
UNITED STATES DISTRICT JUDGE

lSCRO468-JLS

_ AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: TROY AMUNDSON (l) Judgment - Page 2 Of 6
CASE NUMBER: lSCR0468~JLS
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Thiny (30) Months

|:l Sentence imposed pursuant to Title 8 USC Section l326(b).
til The court makes the following recommendations to the Bureau of Prisons:
l. Incarceration in a facility within the State of Minnesota to accommodate family visits.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
I:| at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

on or before January 11, 2019 by 12:00 PM
|__.] as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR0468-JLS

_ AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: TRoY AMUNDsoN (1) Judgment - Page 3 of6
CASE NUMBER: IBCR0468-JLS
SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:
Three (3) Years

The defendant shall report to the probation ofnce in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For oj"enses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawlirl use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court Testing requirements will not exceed submission of more than 4 drug tests per month during the
tenn of supervision, unless otherwise ordered by court

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
Substa.nce abuse. (Check, ifappl'r'cable.)

>.'4 The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

E The defendant shall cooperate in the collection cfa DNA sample from the defendant pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et

|:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student or was convicted of a qualifying offense. (Check t_'fapplr'cable.)

The defendant shall participate in an approved program for domestic violence (Check ifapph'cable.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fmc or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation oiiicer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defenth shall refrain from excessive use of alcohol and shall not purchase possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation oli`rcer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lSCR0468-JLS

AO 245B (CASD Rev. 08)'13) Judgment in a Crirninal Case

 

DEFENDANT: TROY AMUNDSON (l) .ludgment - Page 4 of 6
CASE NUMBER: lSCR0468-ILS

SPECIAL CONDITIONS OF SUPERVISlON

1. Subrrlit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition.

2. Provide complete disclosure of personal and business financial records to the probation officer as
requested

3. Notify the Collections Unit, United States Attorney’s Office, of any interest in property obtained, directly
or indirectly, including any interest obtained under any other name, or cntity, including a trust partnership
or corporation until the line or restitution is paid in full.

4. Notify the Collections Unit, United States Attomey’s Office, before transferring any interest in property
owned, directly or indirectly, including any interest held or owned under any other name, or entity,
including a trust, partnership or corporation.

18CR0468-JLS

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: TROY AMUNDSON (l) Judgment - Page 5 of 6
CASE NUMBER: l 8CR0468-JLS
FINE
The defendant shall pay a fine in the amount of $10,000.00 unto the United States of America.

The defendant shall pay a fine in the amount of $10,000.00 through the Clerk, U.S. District Court. The
defendant shall pay the fine during his supervised release at the rate of $200.00 per month. These payment
schedules do not foreclose the United States nom exercising all legal actions, remedies, and process available
to it to collect the fine judgment at any time.

Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States Attomey’s
Office of any change in the defendant’s mailing or residence address no later than thirty (3 0) days after the

change occurs.

The Court has determined that the defendant has the ability to pay interest

18CR0468-JLS

AO 245B (CASD Rev. 08/'13) Judgment in a Criminal Case

 

DEFENDANT: TROY AMUNDSON ( l) Judgrnent - Page 6 of 6
CASE NUMBER: 18CR0468-JLS

RESTITUTION

The defendant shall pay restitution in the amount of $21,625.60 to the United States Department of Navy
through the Clerk, United States District Court. Payment of restitution during supervised release shall be at the
rate of $400 per month. These payment schedules do not foreclose the United States from exercising all legal
actions, remedies, and process available to it to collect the restitution judgment

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attomey’s Office of any change in the defendant’s mailing or residence address, no later than thirty (30) days
after the change occurs.

The Court has determined that the defendant has the ability to pay interest

Victim’s Address:

Mr. Ron Borro

Associate General Counsel (Litigation)
Ofiice of the General Counsel

Department of the Navy

720 Kennon Street SE Room 233
Washington Navy Yard, D.C. 203 74-5013
Phone: 202-685-6989

lSCR0468-JLS

